          Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 1 of 7




Approved:          .JgJ-
            SARAH MORTAZAVI
            Assistant United States Attorney

Before:      THE HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York

                                        x
                                                                                      •
 UNITED STATES OF AMERICA                   SEALED COMPLAINT

                                            Violation of
                                            18 U.S.C §§ 2252A(a) (2) (B),
                                              (a) (5) (B) /   (b) (1) /   (b) (2) /
              - v. -                        and 2

ABEL ACOSTA,                                COUNTY OF OFFENSE:
                                            BRONX

              Defendant.

                                        x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     BRIAN URIBE, being duly sworn, deposes and says that he is
a Special Agent with the Department of Homeland Security,
Homeland Security Investigations Unit and charges as follows:

                                  COUNT ONE

                       (Possession of Child Pornography)

     1.   From at least on or about July 6, 2018 to on or about
March 5, 2019, in the Southern District of New York and
elsewhere, ABEL ACOSTA, the defendant, knowingly did possess and
access with intent to view, and attempt to possess and access
with intent to view a book, magazine, periodical, film,
videotape, computer disk, and other material that contained an
image of child pornography that had been mailed, and shipped and
transported using a means and facility of interstate and foreign
commerce by any means, including by computer, and that was
produced using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce by
any means including by computer, to wit, ACOSTA possessed
sexually explicit videos of prepubescent minors, on an
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 2 of 7




electronic device located in the Bronx, New York.

  (Title 18, United States Code, Sections 2252A(a) (5) (B),    (b) (2),
                              and 2.)

                              COUNT TWO

          (Receipt and Distribution of Child Pornography)

     2.   From at least on or about July 6, 2018, in the
Southern District of New York and elsewhere, ABEL ACOSTA, the
defendant, knowingly did receive and distribute material that
contains child pornography that had been mailed, and using a
means and facility of interstate and foreign commerce shipped
and transported in and affecting interstate and foreign commerce
by any means, including by electronic device, to wit, ACOSTA
received and distributed sexually explicit videos of
prepubescent minors using an electronic device located in the Bronx,
New York.

  (Title 18, United States Code, Sections 2252A(a) (2) (B),    (b) (1),

                                and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     1.   I have been a Special Agent with the Department of
Homeland Security for approximately eighteen years and I am one
of the case agents with primary responsibility for this
investigation.  During that time I have received training and
have participated in criminal investigations relating to child
pornography. As part of those investigations, I have made and
participated in arrests of individuals who have committed such
offenses.

     2.   The information contained in this Complaint is based
upon my personal knowledge, as well as information obtained
during this investigation, directly or indirectly, from other
sources, including, but not limited to, records obtained
pursuant to judicially-authorized search warrants executed in
Canada and conversations with, and reports prepared by, other
law enforcement agents. Because this Complaint is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions and statements of and conversations


                                   2
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 3 of 7




with others are reported herein, they are reported in substance
and in part. Where figures, calculations, and dates are set
forth herein, they are approximate, unless stated otherwise.

                 Background of the Investigation

     3.   Since approximately November 15, 2018, HSI has been
involved in an investigation of ABEL ACOSTA, the defendant, for
suspected receipt, distribution, and possession of child
pornography.

     4.   Based on my participation in that investigation, my
discussions with other law enforcement officers, and my review
of report and records, I have learned the following:

          a.   From on or about October 25, 2017, members of the
Royal Canadian Mounted Police, Integrated Child Exploitation
Unit ("RCMP") were involved in an investigation of an individual
("Target-1") for online distribution of child pornography.
During the course of its investigation, the RCMP determined that
Target-1 used an instant messaging service, Kik Interactive Inc.
("Kik"), to discuss and trade child pornography with another Kik
user using the online identifier ("DadsSophie") .

          b.   During the course of the RCMP's investigation, on
or about July 30, 2018, the RCMP obtained and executed a
production order for the contents of the "DadsSophie" Kik
account. After reviewing the returns for the "DadsSophie" Kik
account, the RCMP found that between on or about September 4 and
7, 2018, "DadsSophie" had sent or received child pornography
files to or from approximately 29 Kik users, including the Kik
user "aventurabb7."

          c.   On or about September 13, 2018, the RCMP obtained
a judicially-authorized search warrant, approved by a Judicial
Justice for the Provincial Court of British Columbia,
authorizing a search for the contents of, among other accounts,
the "aventurabb7" Kik account.

          d.   On or   about November 30, 2018, HSI received a set
of records and files   from the RCMP, including, among other
things, the contents   of the "DadsSophie" and "aventurabb7" Kik
accounts and reports   relating to the RCMP's investigation.

     5.    From my review of the reports and records the RCMP
provided to HSI, I have learned, among other things, the
following:


                                   3
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 4 of 7




          a.   On or about July 6, 2018, Kik user "aventurabb7"
sent approximately ten multimedia files to Kik user
"DadsSophie," including the following videos:

             i.     An adult male performing oral sex on             a
prepubescent girl, lying on her back, with her face visible;

            ii.     An   adult   male  vaginally   penetrating   a
prepubescent girl, with her face visible, wearing a shirt with the
words, "Fuck me," and an arrow pointing down to her genitals;

           iii.     An  adult   female   digitally  and   orally
penetrating a prepubescent girl lying on her back, with her face
visible.

          b.   On or about July 17, 2018, "avenutrabb7" accessed
Kik using the Internet Protocol ("IP") address 173.68.141.176 and
sent "DadSophie" several chat messages.    On or about September
12, 2018, "aventurabb7" accessed Kik using the IP address
71.190.239.27. Between on or about October 9 through on or about
October 11, 2018, "aventurabb7" accessed Kik multiple times using
the IP address 173.77.229.233.       Based on my training and
experience, I know that every computer or device on the Internet
is referenced by a unique IP address the same way every telephone
has a unique telephone number. An IP address is a series of four
numbers separated by a period, and each number is a whole number
between 0 and 254. Each time an individual accesses the Internet,
the computer from which that individual initiates access is
assigned an IP address.

     6.   Based on information obtained pursuant to a subpoena
issued to Verizon, I have learned that the subscriber for the IP
addresses 173.68.141.176, 71.190.239.27, and 173.77.229.233 is
"Abel Acosta" located at "2140 Homer Avenue, Bronx, New York."1

     7.   Based on a search of publicly available social media
information for the username "aventurabb7," I have learned that
a Twitter user with the account "@aventurabb7" lists the user as
"living in the Bronx N.Y." on the account and lists the name

1 The IP address associated with the child pornographic images
sent by Kik user "aventurabb7" to the Kik user "DadsSophie" is
99.203.54.167. Based on information obtained pursuant to a
subpoena issued to Sprint, I have learned that this IP address
has expired and Sprint no longer has records related to the user
of this IP address on July 6, 2018.

                                   4
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 5 of 7




"Abel."
     8.   Based on my review of a Thomson-Reuters Clear database
for the name "Abel Acosta" and the location "New York," I have
learned that three names are associated with the name "Abel
Acosta" and the location "New York": "Acosta, Abel," "Acosta
Rondon, Abel G.," and "Acosta, AbelG." All three names were
associated with the address 2140 Homer Avenue, Bronx, New York,
10473.
                   SEARCH OF 2140 HOMER AVENUE

     9.   On or about March 5, 2019, federal law enforcement
agents and officers from the New York City Police Department
("NYPD") executed a judicially-authorized search warrant on 2140
Homer Avenue, Bronx, New York, 10473, the residence of ABEL
ACOSTA, the defendant (the "Search Warrant") . ACOSTA was
present during the search.

     10. While the search was underway, ABEL ACOSTA, the
defendant, was read his Miranda rights prior to his arrest.
ACOSTA acknowledged his rights and agreed to speak to
investigators.  I personally participated in the interview of
ACOSTA on or about March 5, 2019. Based on my participation in
the conversation with ACOSTA, I have learned, among other
things, that ABEL ACOSTA, the defendant, stated, in substance
and in part, the following:

          a.   ABEL ACOSTA, the defendant, has previously used
the Kik online identifiers "aventurabb7" and "avbb7" and his
nickname is "aventura."

          b.   ABEL ACOSTA, the defendant, did not remember
sending images of child pornography over a Kik group chat but
believes he likely did because in order to receive images over
the group chat, a user had to send images to the group.

          c.   ABEL ACOSTA, the defendant, has historically
viewed images of child pornography involving post-pubescent
minor girls.

     11.  From my discussion with law enforcement agents
executing the Search Warrant, I have learned that law
enforcement agents found a Samsung Galaxy S9 phone (the "Phone")
on the premises. ABEL ACOSTA, the defendant, provided law
enforcement agents with the password for the Phone. ACOSTA
subsequently signed a consent to search form for the Phone.

     12.   I have also learned from law enforcement agents who

                                   5
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 6 of 7




searched the Phone that the Phone contained a mobile application
for the cloud storage service Dropbox (the "Dropbox App"). A law
enforcement agent executing the Search Warrant showed ABEL
ACOSTA, the defendant, a screenshot displaying the profile
information for the owner of the Dropbox App on the Phone.
ACOSTA stated, in substance and in part, that he has
historically used the Dropbox App with the profile information
displayed on the screenshot shown to him.

     13.  From my discussions with law enforcement agents, I
have learned that the Phone was searched while it was on
"Airplane" mode.  Based on my training and experience, I have
learned that when a cellular phone is on Airplane mode, it
cannot send or receive data through wireless or cellular
connections.  From my discussions with law enforcement agents
who viewed the contents of the Dropbox App while the Phone was
in "airplane" mode I have learned that the Dropbox App on the
Phone contained, among other things, the following content:

           a.  A file with the file name "3yo&Dad.wmv" that
contains a thumbnail preview image depicting what appears to be
a naked infant whose genital area is blocked by the head of what
appears to be an adult male.  The infant's face is visible in
the image.

          b.   A file with the file name "7.wmv" that contains a
thumbnail preview image depicting what appears to be an adult
male penis against the nude genital area of what appears to be a
minor female.   The minor's face is not visible in the image.

          c.   A file with the file name
"(pthc)_notta_9_yo ... n.mpg.vid[l] .mp4" that contains a thumbnail
preview image depicting what appears to be a minor child bending
over and exposing nude buttocks.       The minor's face is not
visible in the image.     Based on my training and experience and
my conversations with ABEL ACOSTA, the defendant, I have learned
that "PTHC" is an acronym for the term "Pre-Teen Hard Core" and
is often a marker of child pornography.

     WHEREFORE, I respectfully request                efendant be
imprisoned or bailed, as the case may



                                BRIA
                                Special Agent
                                Homeland Security Investigations


                                   6
       Case 1:19-mj-02191-UA Document 1 Filed 03/05/19 Page 7 of 7




SwoJ/! to before me this
____j2_ day of March, 2019

       dtf4t 2zr.z____,
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
